DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 3 and 16, due the use presence of “or” in the use of “and/or,” it is unclear how a light guide can be viewed as a “light emitting component” as a light guide merely transmits light.  A light source, on the other hand, emits light as emitting requires the production of light.  Thus, for the purpose of examination, it is viewed that the claims optionally claim the light guide but require the internal light source.
Claim 8 recites the limitation "the optical component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim is viewed to depend from --claim 7-- instead of “claim 1.”
In regard to claim 11, it is unclear if the phrase “a contaminant-activated photocatalytic” applies to both the polymer and the glass.  Further, it is unclear what constitutes a “contaminant-activated” photocatalyst as photocatalysts are “activated” by light irradiation and not by the presence of contaminants.  For the purpose of examination, it is viewed that the phrase only applies to the recitation of a polymer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkett (SE 1651498; IDS 4/30/21) in view of Jones et al. (US 2019/0167825; hereinafter “Jones”).
In regard to claims 1-11, 13 and 16-19, Sirkett discloses a robot having an exterior surface (outer wall 24) that is self-disinfecting.  The exterior surface of the robot is provided with micro pores 16. Ozonated water is pumped to through the pores and allowed to drip and cover the exterior surface.  Sirkett teaches that the robot has joints 5 having joint seals 30 which are exposed to the ozonated water from the micro pores.  See page 3, line 33 through page 5, line 8 and Figures 1-2.
Sirkett is silent in regard to at least one light emitting component as claimed.
Jones discloses a device using a flexible light emitting layer for creating self-disinfecting surfaces.  The device includes a flexible light emitting layer 110 which emits light 112 from at least one light emitting component (light emitters 118).  The light emitting layer 110 is covered by a light guide or optical component (transparent layer 114) to guide the light to the surface and the device 100 can be capable of being formed into alternative shapes to fit on any surface regardless of surface shape thereof.  Jones teaches that the transparent layer 114 can be made from flexible glass.  Jones teaches that the light exiting the external surface 120 of the transparent layer 114 has a wavelength in a range of 380 to 420 nanometers and can inactivate microorganisms, yeasts and/or fungi.  See [0047]-[0052], [0058], [0065] and Figures 1-2.
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light emitting self-disinfecting device of Jones for the self-sterilizing porous external surface of Sirkett for the purpose of enabling self-disinfection of the robot without requiring a consumable product such as ozonated water and without creating any new or unexpected results as the surfaces are functionally equivalent in their ability to self-sterilize.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Thus, the combined invention of Sirkett and Jones would include light sources within the inside the casing of the self-disinfecting robot as the light sources are underneath the 
In regard to claim 12, it is noted that the structure of a mobile platform has not been explicitly required by the claim as the claim is directed to the “self-sterilizing robot.”  It is viewed that the above combined robot would be capable of being mounted on a mobile platform and to have additionally incorporated the self-disinfecting surfaces with the mobile platform such that disinfecting light can be emitted on the surfaces of the mobile platform.  
In regard to claims 14-15, Jones teaches that a sensor 162 can be used to control the operational features of the device 100, such as duration of illumination (i.e. pulsed to triggered based on one or more criteria), exiting light color (i.e. wavelength), intensity and/or irradiance, based on sensed parameters.  The parameters include but aren’t limited to: motion of a user, motion of the structure to which the device is coupled, temperature light reception and/or presence of microorganisms on the exterior surface of the device.  See [0062].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774